Filed 6/10/22 P. v. Nunez CA5




                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


             IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     FIFTH APPELLATE DISTRICT


 THE PEOPLE,
                                                                                             F083337
             Plaintiff and Respondent,
                                                                          (Fresno Super. Ct. No. F21903745)
                    v.

 IGNACIO NUNEZ,                                                                           OPINION
             Defendant and Appellant.



                                                   THE COURT*
         APPEAL from a judgment of the Superior Court of Fresno County. Glenda S.
Allen-Hill, Judge.
         Rex Adam Williams, under appointment by the Court of Appeal, for Defendant
and Appellant.
         Office of the Attorney General, Sacramento, California, for Plaintiff and
Respondent.
                                                        -ooOoo-




         *   Before Hill, P. J., Franson, J. and Meehan, J.
                                      INTRODUCTION
        Appellant and defendant Ignacio Nunez entered into a negotiated disposition and
was sentenced to two years in prison. On appeal, his appellate counsel has filed a brief
that summarizes the facts with citations to the record, raises no issues, and asks this court
to independently review the record. (People v. Wende (1979) 25 Cal.3d 436.) We affirm.
                                           FACTS1
        Appellant and the victim were in a dating relationship. On May 6 and 7, 2021, the
victim was voluntarily at appellant’s house and spent the night with him. On May 7,
2021, appellant and the victim verbally argued, and appellant said that she would not
disrespect him anymore. Appellant hit her in the mouth with the back of his hand, and
then he hit and punched her in the face.
        Appellant pulled the victim’s hair and brought her to the floor; he threw a chair at
her. She blocked the chair with her hand and tried to get up; appellant punched her in the
head five or six times. The victim was crying and pleading with him to stop. She again
tried to get up from the floor, and appellant stomped on her head twice with his shoe-clad
foot.
        The victim suggested they have sex, in an attempt to get appellant to stop hitting
her. Appellant stopped hitting her, they went into the bedroom, and had what the victim
described as consensual sex. After they finished, she asked for permission to use the
bathroom. Appellant agreed she could leave the room. The victim then left the house,
went to a friend’s house, and called the police.
                              PROCEDURAL BACKGROUND
        On June 28, 2021, an information was filed in the Superior Court of Fresno
County charging appellant with count 1, infliction of corporal injury to a spouse,
cohabitant, or someone in a dating relationship resulting in a traumatic condition (Pen.


        1   The following facts are from the victim’s testimony at the preliminary hearing.

                                               2.
Code, § 273.5, subd. (f)(1));2 and count 2, misdemeanor contempt of court by willfully
disobeying a protective or stay-away order issued as a condition of probation in a
criminal proceeding involving domestic violence (§ 166, subd. (c)(1)).
        On June 29, 2021, appellant entered into a negotiated disposition and pleaded no
contest to counts 1 and 2, for a sentencing lid of two years and dismissal of a pending
case.
        On July 27, 2021, the court denied probation and sentenced appellant to the lower
term of two years for count 1, with a concurrent jail term for misdemeanor count 2. The
court also imposed, and appellant was served with, a no-contact protective order for the
victim for 10 years.
        The court imposed a $300 restitution fine (§ 1202.4, subd. (b)), stayed the parole
revocation fine in the same amount (§ 1202.45), and reserved victim restitution. It also
imposed the court operations assessment of $80 (§ 1465.8) and the criminal conviction
assessment of $60 (Gov. Code, § 70373).
        As the court imposed the fine and fees, it advised appellant and his attorney:
“With regard to Mr. Nunez having the ability to pay fines and fees once he is released,
the ability to work and do so even if he had to do so over time, would you like to be
heard, Mr. King, or are you stipulating that … he would be able to do so?” Defense
counsel replied: “No, your Honor. Defense stipulates.”
        On August 31, 2021, the court granted appellant’s motion for a hearing pursuant to
People v. Marsden (1970) 2 Cal.3d 118 (Marsden). After the in camera hearing, the
court stated it denied appellant’s motion to discharge his attorney. Thereafter, defense
counsel stated he would be filing a motion for appellant to withdraw his plea.
        On the same day, appellant filed a motion to withdraw his plea. The motion
claimed appellant did not understand what was going on at the plea hearing, everyone


        2   All further statutory citations are to the Penal Code unless otherwise indicated.

                                                3.
was talking fast, and he did not comprehend what he was pleading to or the consequences
of his plea.
       On September 22, 2021, appellant filed a timely notice of appeal, and his request
for a certificate of probable cause was granted.
       On September 30, 2021, appellant requested to withdraw his previous motion that
had sought to withdraw his no contest plea, and counsel stated that the prosecution was
going to dismiss the pending misdemeanor case. The court granted the motion, and then
granted the prosecution’s motion to dismiss the pending case.
                                      DISCUSSION
       As noted above, appellant’s counsel has filed a Wende brief with this court. The
brief also includes the declaration of appellate counsel indicating that appellant was
advised he could file his own brief with this court. By letter on February 7, 2022, we
invited appellant to submit additional briefing. He has failed to do so.
       After independent review of the record, we find that no reasonably arguable
factual or legal issues exist.
                                     DISPOSITION
       The judgment is affirmed.




                                             4.